Name: Commission Regulation (EU) NoÃ 274/2014 of 14Ã March 2014 correcting the Lithuanian language version of Regulation (EU) NoÃ 432/2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to childrenÃ¢ s development and health Text with EEA relevance
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  consumption;  health
 Date Published: nan

 20.3.2014 EN Official Journal of the European Union L 83/1 COMMISSION REGULATION (EU) No 274/2014 of 14 March 2014 correcting the Lithuanian language version of Regulation (EU) No 432/2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to childrens development and health (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (1), and in particular Article 13(3) thereof, Whereas: (1) There are errors in the Lithuanian language version of Commission Regulation (EU) No 432/2012 (2) which should be corrected. Due to the high number of repetitive corrections, the Annex in the Lithuanian language version should be replaced in full. The other language versions are not affected. (2) Regulation (EU) No 432/2012 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Lithuanian language version. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 404, 30.12.2006, p. 9. (2) Commission Regulation (EU) No 432/2012 of 16 May 2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to childrens development and health (OJ L 136, 25.5.2012, p. 1).